Title: To Alexander Hamilton from William S. Smith, 25 May 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            New York May 25th. 1799.
          
          I have been honoured by the receipt of your Letter of yesterday’s date, containing the enquiry from the Secretary of War, whether Capt. Justus B. Smith Lieuts. Thomas Thompson & Jacob C. Ten Eyck, mean to accept or decline their appointments, the question as it relates to my Brother Justus B. Smith would have been decided before this, had I received any communications on the subject of the relative rank of the Capts. which you were pleased to ask my opinion of, as settled by the War-office.
          The prospect of loosing his service & aid, mortifies me much, but it is impossible that he should accept the appointment with which he has be  complimented, unless he takes the Rank of 4th. Capt. as noted in the return I made, of course it is in your breast & that of the Secretary of War to retain him in service or not—
          The other Gentlemen I have not the honor of being acquainted with, I will endeavour to learn the places of their residence, make the necessary enquiries and report—
          I have the Honor to be Your Most Obdt. Humble Servt.
          
            W. S. Smith
          
        